      Case 1:21-cv-02587-GHW-SLC Document 20 Filed 06/21/21 Page 1 of 2
                                                                        21st Floor
                                                                        1251 Avenue of the Americas
                                                                        New York, NY 10020

                                                                        Katherine M. Bolger
                                                                        212.489.8230 tel
                                                                        212.489.8340 fax

                                                                        Katebolger@dwt.com




                                            June 21, 2021

VIA ECF
Hon. Sarah L. Cave
United States District Court
Daniel Patrick Moynihan United States Courthouse
Southern District of New York
500 Pearl Street, Room 1670
New York, NY 10007-1312


Re:    Flynn, et ano. v. CNN, 1:21-Cv-02587 (S.D.N.Y., March 25, 2021)

Dear Magistrate Judge Cave:

       We represent Defendant Cable News Network (“CNN”) in the above-referenced action.

       We write pursuant to Rule III.D of the Court’s Individual Practices in Civil Cases to
request oral argument on CNN’s motion to dismiss the complaint for failure to state a claim upon
which relief may be granted. CNN has filed their motion papers concurrently with this letter.

       Thank you for your consideration.

                                            Respectfully submitted,

                                            Davis Wright Tremaine LLP

                                            /s/ Katherine M. Bolger

                                            Katherine M. Bolger
      Case 1:21-cv-02587-GHW-SLC Document 20 Filed 06/21/21 Page 2 of 2




Hon. Sarah L. Cave
June 21, 2021
Page 2




cc:   Counsel of Record (via ECF)
